I114th CONGRESS2d SessionH. R. 6420IN THE HOUSE OF REPRESENTATIVESDecember 1, 2016Miss Rice of New York introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo improve the screening of transgender persons at airport security checkpoints, and for other purposes. 
1.Short titleThis Act may be cited as the Screening With Dignity Act of 2016. 2.TSA screening procedures and training (a)Development of proceduresNot later than 60 days after the date of the enactment of this Act, the Administrator shall develop procedures to appropriately screen self-identified transgender passengers. In developing such procedures, the Administrator shall take into consideration the particular needs of persons whose gender identity is different or is perceived to be different from their assigned sex at birth and the disparate impact of screening on transgender passengers as opposed to the general population of passengers.  
(b)Training of TSOs and implementation of proceduresNot later than 90 days after the date of the enactment of this Act, the Administrator shall conduct in-person training of all Transportation Security Officers on the screening procedures developed under subsection (a) and shall implement such procedures. 3.Report on Screening Equipment (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study on the cost and feasibility of retrofitting advanced image technology screening equipment to distinguish between foreign objects and human body parts.  
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Comptroller General of the United States a report containing the results of the study conducted under subsection (a).  4.Report on Secondary Screening Procedures (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study that evaluates the disparate impact that advanced imaging technology has on self-identified transgender passengers as opposed to the general population of passengers. Such study shall include an examination of instances since 2010 in which a self-identified transgender passenger was required to undergo a secondary screening procedure after alarming the advanced imaging technology involved. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study conducted under subsection (a). 5.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)Advanced imaging technologyThe term advanced imaging technology has the meaning given the term in section 826(l)(1)(A) of the FAA Modernization and Reform Act of 2012 (49 U.S.C 44901(l)(1)(A)). 
(3)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.   